Citation Nr: 0011193	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1989, for the award of compensation for residuals of a self-
inflicted gunshot wound.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant was honorably discharged from the United States 
Air Force in April 1974 with over nineteen years of active 
duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a decision dated March 20, 1997, the Board granted 
an earlier effective date of October 17, 1989 for the award 
of compensation for self-inflicted gunshot wound residuals, 
but denied entitlement to a still earlier effective date.  
The appellant appealed the Board's March 1997 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court), and in September 1999, the Court issued a decision 
vacating the Board's decision and remanding the case for 
adjudication consistent with its decision.  Judgment of the 
Court was issued in October 1999.

For the reasons discussed below, an appeal of the earlier 
effective date issue on the grounds of clear and unmistakable 
error in prior RO and Board decisions is rendered moot by the 
Board's grant below, and will not be addressed herein.


FINDINGS OF FACT

1.  On October 20, 1981, the appellant filed an original 
claim seeking service connection for residuals of a self-
inflicted gunshot wound, as secondary to PTSD. 

2.  The Court has determined that the appellant filed a 
timely notice of disagreement (NOD) with the June 1982 rating 
decision that denied the veteran's October 20, 1981 claim, 
and that the NOD has remained pending and undeveloped.  

3.  Service connection for self-inflicted gunshot wound 
residuals as secondary to PTSD was granted by a decision of 
the Board in April 1992.

CONCLUSION OF LAW

An effective date of October 20, 1981, for the award of 
compensation for residuals of a self-inflicted gunshot wound 
is warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision of September 1999, the Court held that the 
appellant's April 1983 notice of disagreement to the RO's 
June 1982 rating decision encompassed the issue of secondary 
service connection for self-inflicted gunshot wound 
residuals, and therefore, the Board erred in its remand of 
June 1984 by failing to adjudicate this claim.  Further, the 
Court found error in the Board's March 1997 decision to the 
extent that it determined that the appellant had failed to 
submit a timely notice of disagreement in response to the 
June 1982 rating decision as to the secondary service 
connection claim for the gunshot wound residuals.  
Accordingly, the Court ordered the Board on remand to 
readjudicate the issue of the effective date of the award of 
secondary service connection for the gunshot wound residuals 
based on all the evidence presently of record for the 
appellant's claim filed in October 1981.

The Court also found error in the Board's decision of March 
1997 to the extent that it failed to consider the appellant's 
claim of clear and unmistakable error in the August 1987 
confirmed rating decision.  In its decision of March 1997, 
the Board concluded that the June 1982 and August 1987 rating 
decisions were not subject to collateral attack on the basis 
of clear and unmistakable error as a matter of law because 
those decisions had been subsumed by the Board's decision of 
April 1992.  In rejecting this conclusion, the Court 
distinguished the "delayed-subsuming" doctrine set forth in 
Donovan v. Gober, 10 Vet. App. 404 (1997) on the grounds that 
the Board decision of April 1992, by its grant of the 
benefits sought, did not affirm the August 1987 rating 
decision, which denied the claim, stating,  "It would be 
incongruous for a Board decision which granted the benefits 
sought to prevent a claimant from seeking an earlier 
effective date by attacking, via [clear and unmistakable 
error], a previous [RO] decision which had denied the 
claim."  The Board observes that the U. S. Court of Appeals 
for the Federal Circuit recently came to the same conclusion 
in a factually similar case.  See Brown v. West, No. 98-7071 
(Fed. Cir. Feb. 18, 2000) (holding that a subsequent Board 
decision that does not affirm an RO decision cannot subsume 
that RO decision for purposes of a later collateral attack 
before the RO).

The Court further held in September 1999 that, in light of 
its determination that the appellant's April 1983 notice of 
disagreement encompassed the denial of the secondary service 
connection claim for the gunshot wound residuals, the RO's 
rating decision of June 1982 was not a final decision and 
therefore, could not be collaterally attacked on the basis of 
clear and unmistakable error.

The holdings of the Court cited above are the "law of the 
case" for purposes of this appeal, see e.g. Chisem v. Gober, 
10 Vet. App. 526 (1997), Johnson v. Brown, 7 Vet. App. 25 
(1994), and therefore, the Board's disposition of this appeal 
must be in accord with the determinations by the Court.  

The Court's holdings in this case include:  (1) The 
appellant's April 1983 NOD filed in response to the June 1982 
rating decision encompassed the RO's denial of service 
connection for self-inflicted gunshot wound residuals claimed 
as secondary to PTSD.  (2) The June 1982 rating decision 
never became final because the RO and the Board failed to 
consider the appellant's April 1983 NOD.  The legal effect of 
the Court's decision is that the appellant's original claim 
seeking entitlement to secondary service connection for the 
gunshot wound residuals, filed October 20, 1981, remained 
open until that benefit was granted by a decision of the 
Board in April 1992.  

The law and regulations governing effective dates for the 
awards of service connection based on original claims, 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, provide that the 
effective date of such awards shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Applying the Court's directives in this case, the facts are:  
The veteran's original claim for service connection for self-
inflicted gunshot wound residuals was received October 20, 
1981.  Entitlement arose when the self-inflicted gunshot 
wound occurred.  The later of these two dates is the date the 
claim was received by VA.  Hence, that date, October 20, 
1981, is the proper effective date for the award of 
compensation for self-inflicted gunshot wound residuals.  
This effective date is earlier than the RO and Board 
decisions in which error has been alleged, and has the effect 
of reversing those decisions and the alleged errors.  
Accordingly, the allegations of clear and unmistakable error 
which were raised in this case are moot, and need not be 
further addressed.  


ORDER

An effective date of October 20, 1981, for the award of 
compensation for residuals of a self-inflicted gunshot wound 
is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

